Citation Nr: 1732507	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for fibromyalgia (also claimed as joint stiffness, muscle aches, and pain).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to an initial compensable evaluation for status post pterygium excision of the left eye with dry eye syndrome.

6.  Entitlement to an initial compensable evaluation for status post pterygium excision of the right eye with dry eye syndrome.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine with muscle strain.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for temporomandibular joint (TMJ) syndrome.  


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to February 1995 and from March 1995 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A February 2010 rating decision denied service connection for temporomandibular joint syndrome, bronchitis, and sleep apnea; and granted service connection for status post pterygium excision of the eyes and assigned noncompensable evaluations for each.  The Veteran disagreed with the evaluation of his eye disability and with the denial of service connection for bronchitis.  

An April 2010 rating decision denied service connection for tension headaches, bilateral hearing loss disability, and a bilateral shoulder disability.  A December 2010 rating decision granted service connection for tinnitus and a lumbar spine disability; and denied service connection for bilateral hearing loss disability, posttraumatic stress disorder (PTSD), sinusitis, a pulmonary disability, fibromyalgia, dry eyes, sleep apnea, headaches, and a bilateral shoulder disability; and reopened and denied a claim of entitlement to service connection for TMJ syndrome.  The Veteran disagreed with the denial of service connection and with the evaluation of his lumbar spine disability.  A December 2012 rating decision granted service connection for chronic bronchitis and a right shoulder disability; thus, those issues are no longer in appellate status.

In April 2015, the Board granted service connection for a left shoulder disability.  The issues of entitlement to service connection for bilateral hearing loss disability, an acquired psychiatric disorder (to include PTSD, anxiety, and depression), sinusitis, fibromyalgia, dry eyes, sleep apnea/upper airway resistance syndrome, tension headaches; whether new and material evidence has been received to reopen a claim of entitlement to service connection for TMJ syndrome; and entitlement to higher initial ratings for the lumbar spine and eye disabilities were remanded for additional development of the record.  

The April 2015 Board decision also remanded the issues of entitlement to service connection for alcohol dependence and service connection for treatment purposes under 38 U.S.C.A. Chapter 17 for an acquired psychiatric disorder; and for higher initial evaluations for chronic bronchitis and a right shoulder disability for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  An SOC was issued in May 2015; the Veteran did not perfect his appeal with respect to these issues.  

While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a rating decision which granted service connection for major depressive disorder, upper airway resistance syndrome, and dry eyes.  As the grants of service connection constitute full grants of these benefit sought on appeal, these issues are no longer in appellate status.  

As noted by the Board in April 2015, the Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board sent the Veteran notice of this fact in August 2014 at his latest address of record.  The letter advised him of his right to choose a different representative, and it informed him that the Board would assume that he wanted to represent himself if he did not respond within 30 days.  He did not respond. 

In two separate substantive appeals filed in December 2012, the Veteran requested a Board hearing.  This hearing was scheduled for January 2014, and advance notice was sent to the Veteran's most recent address of record in December 2013.  He did not report for the hearing, and he has not since filed a motion for a new hearing date pursuant to 38 C.F.R. § 20.702(d) (2016).  Accordingly, the case must be processed as though the request for a hearing had been withdrawn.  Id.  

The Veteran had also requested a hearing before a Decision Review Officer of the RO. This hearing was scheduled for June 2014.  He did not report for that hearing.  Advance notice of the hearing was sent in June 2014, but a review of the correspondence shows that it was not sent to his most recent mailing address of record known at that time.  His due process rights have not been violated, however, because of his failure to report to the subsequently scheduled Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required his part.


REMAND

While the appeal was in remand status, the AOJ conducted development as directed by the Board, then issued a Supplemental Statement of the Case (SSOC) in May 2017.  The record reflects that this mailing was returned as undeliverable in June 2017.  The address to which the AOJ mailed the SSOC was on [redacted] in Clarksburg, West Virginia.  However, the Veteran's current address appears to be on [redacted] in Clarksburg.  Notably, the Board has sent correspondence to the [redacted] address and there is no indication that such has been returned as undeliverable.  As it appears that the Veteran did not receive the May 2017 SSOC, it must be sent to his most current address of record to ensure that he is fully informed of the bases for VA's decisions on his appeal.  

The Board also notes that, in the April 2015 remand, the Board directed that previously identified VA treatment records for the period from March 2012 to November 2013 be obtained.  These records are now associated with the electronic file.  However, during a May 2017 VA examination for his sinus condition, the Veteran reported that he had been most recently treated at a VA facility three weeks previously.  The Board observes that the electronic file does not contain any VA treatment records subsequent to March 2015.  As it appears that there are outstanding treatment records pertinent to the Veteran's claims, such records must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current mailing address.  Then, provide the Veteran with a copy of the May 2017 SSOC at his correct address.  All action in this regard should be fully documented in the record.

2.  Obtain the Veteran's VA treatment records for the period from March 2015 to the present and associate them with the electronic record.  

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

